DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10-12, 16, 19, 21-27, 30, 39, 42 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al. (U.S. Patent Application 2005/0215895 A1) and further in view of Proulx et al. (U.S. Patent Application 2007/0167752 A1); Sako et al. (U.S. Patent Application 2013/0031980 A1) and Helmus et al. (U.S. Patent 5,569,197)
Claim 1 & 21: 
Popp teaches apparatus comprising (Figure 8A)
an insertion tube [elongated structures (e.g., catheters)] (Figure 8A, Element 110) configured to be inserted into a body cavity [through a patient's body passage (e.g., the vascular system] (Para 0039) and having 
a first lumen therethrough having a first lumen diameter (where Element 112 resides in Figure 8A) and 
a distal opening (as shown in the annotated Figure 8A below)  
an element (Figure 8A, Element 111) having 
an outer element diameter smaller than the first lumen diameter (as shown in the annotated Figure 8A below; the element 111 inherently has a smaller diameter than the first lumen because it is inserted into the lumen of 110 with additional space to accommodate elements 112 and 114) 
inserted into the first lumen (as shown in Figure 8A)

    PNG
    media_image1.png
    365
    953
    media_image1.png
    Greyscale


a support structure (Figure 8C, Element 114) 
which is configured to be passed through a space between an inner wall of the insertion tube (Figure 8A, Element 110) and an outer wall of the element (Figure 8A, Element 111) 
to the distal opening in a folded state (Figure 8B) and to unfold (Figure 8A & 8C)
upon exit of the support structure through the distal opening [unfolding segments lay flat as depicted in FIG. 8B until advanced beyond the distal end of the catheter body 110] (Para 0060)
in a direction transverse to the first lumen to reach a support dimension that is greater than the first lumen diameter (Figure 8A & 8C); and 
a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Figure 8C, Element 116) supported by the support structure (Figure 8C, Element 114) 
the arrays having transverse dimensions less than the first lumen diameter (as shown in Figure 8B)
electrical interconnects  [circuitry] from the plurality of arrays (Figure 8C, Element 116) are formed on substrates [segments] (Para 0049)
the electrical interconnection connect the plurality of arrays to a console [circuitry to convey electrical signals between the transducer elements and a processor] [external ultrasound processing element…to produce a 3-D image according to the subject invention] (Para 0049 & 0079)
The disclosure of Popp is not clear as to the structure of Element 111.  From the Figure 8A, one of ordinary skill in the art would recognize that Element 111 is a guidewire.  However, one of ordinary skill would also recognize that guidewires may take on various configurations, and Popp does not teach the specific configuration of the guidewire. However, Popp teaches where the devices may have a variety of different configurations or structures (Para 0048).  Popp teaches where one of those different configurations are one or more additional lumens with access ports for introducing additional tools such as therapeutic agent delivery members (Para 0049).  Helmus teaches a hollow tube which serves as a guidewire and has an opening suitable for the delivery of therapeutic agent delivery (Abstract) in order to dispense the therapeutic agent at the desired site (Col. 2, Line 1-4).  
The Examiner finds that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
The Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
The Examiner finds that one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would understand the benefit of combining the teachings of Popp and Helmus to have the benefit of a guidewire being hollow to deliver the therapeutic agent delivery (Col. 2, Line 1-4 as taught by Helmus).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the hollow tube as taught by Helmus in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to dispense the therapeutic agent at the desired site (Col. 2, Line 1-4 as taught by Helmus).
Popp fails to teach micromachined transducer arrays with integrated electronics and separate transmitters and receivers.
However, Proulx teaches wherein the plurality of arrays comprise micromachined transducer arrays with integrated electronics (Para 0042) and wherein the plurality of arrays comprises transducers fabricated on a single silicon chip [monolithic integration] (Para 0042).  Proulx teaches wherein the plurality of the arrays comprise a first 2D sub-array of ultrasound transducers configured as transmitters, and a second 2D sub-array of ultrasound transducer configured as receivers (Para 0041) in order to allow for rapid scanning and improve resolution (Para 0009-0010).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Popp to include the cited elements above as taught by Proulx in order to allow for rapid scanning and improve resolution (Para 0009-0010).
	Popp teaches that the individual transducer elements may vary as is known in the art (Para 0042).  Popp then lists some examples of the transducer elements that may be used in the invention of Popp (Para 0042).   Proulx fails to teach the thickness of the chip and Popp fails to specifically teach a transducer with the claimed thickness.
However, Sako teaches wherein the chip has a thickness of 50-100                         
                            μ
                        
                    m (Para 0096).  The Examiner finds that the prior art contained a device of Popp which differed from the claimed device by the substitution of some components (transducer size) with other components (transducer size taught by Sako).  The Examiner finds that the substituted components and their functions were known in the art.  Popp teaches substituting the transducer of Popp with transducers known in the art (Para 0042) and Sako teaches the transducer size that is known in the art (Para 0096).  The Examiner finds that one of ordinary skill in the art before the effective filing date of the claimed invention could have substituted one known element for another, and the results of the substitution would have been predictable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Popp to include the cited elements above as taught by Sako in order to provide an ultrasonic probe, the manufacturing method therefor, and an ultrasonic diagnostic apparatus capable of minimizing the warpage of a CMUT caused by the thermal stress (Para 0030).
Popp teaches comprising a substrate (Figure 8A, Element 114) whereon the plurality of 2D arrays (Figure 8A, Element 116) are mounted.  Within the embodiment of Figure 8A-8C, Popp fails to teach flexible printed circuit substrate.  However, Popp teaches the flexible printed circuit substrate [transducer array present on a flexible substrate] (Para 0057) in order to provide flexibility (Para 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the flexible substrate as taught by Popp in order to provide flexibility (Para 0039).
Claim 2 & 22:  Popp teaches wherein the support structure (Figure 8A, Element 114) comprises two 2D supports connected by a hinge (Figure 8A, Element 113), and which fold about the hinge in countervailing directions to place the support structure in an unfolded state (as shown in Figure 8A), and wherein the plurality of 2D planar arrays [the above specific embodiments have been described in terms of providing a 2D array of transducers] (Para 0063) comprises two 2D arrays (Figure 8A, Element 114) respectively mounted on the two 2D supports (Figure 8A, Element 114). 
Claim 3 & 23:  Popp teaches wherein in an unfolded state of the support structure (Figure 8A & 8C, Element 114), the plurality of 2D arrays (Figure 8C, Element 116 and Para 0063) lie in a single plane (as shown in Figure 8C).
Claim 4 & 24:  Popp teaches where the devices may have a variety of different configurations or structures (Para 0048).  Popp teaches wherein a normal of the single plane is orthogonal to a symmetry axis of the first lumen (Figure 5A & 5B).  While Popp does not teach wherein a normal of the single plane is orthogonal to a symmetry axis of the first lumen within the embodiment of Figure 8A, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify the embodiment of Popp to include the orthogonal orientation as taught by Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049).
Claim 5 & 25:  Popp teaches wherein a normal of the single plane is parallel to a symmetry axis of the first lumen (as shown in Figure 8A & 8C).
Claim 6 & 26:  Popp teaches comprising at least one sensor fixedly positioned in proximity to at least one of the 2D arrays, the at least one sensor providing a location and an orientation of the at least one of the 2D arrays (Para 0051; 0063 & 0071).
Claim 7 & 27:  Popp teaches wherein the support structure comprises two or more 2D separated supports connected to (Figure 8A, Element 114), and which fold about, a hinge (Figure 8A, Element 113) in common directions to place the support structure in an unfolded state (Figure 8A), and wherein the plurality of planar 2D arrays (Figure 8A, Element 116) comprises two or more arrays (Figure 8A, Element 116) respectively mounted on the two or more 2D separated supports (Figure 8A, Element 114).
Claim 10 & 30:  Popp teaches wherein the two or more 2D separated supports are distributed symmetrically about a symmetry axis of the first lumen (as shown in Figure 8A).
Claim 11:  Popp teaches comprising conductive wires connected directly to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals therefrom [circuitry to convey electrical signals between the transducer elements and a processor] (Para 0049).
Claim 12:  Popp teaches comprising a substrate whereon the plurality of 2D arrays (Figure 8A, Element 116) are mounted.  Within the embodiment of Figure 8A-8C, Popp fails to teach the flexibility of the substrate.  However, Popp teaches the flexible substrate being mounted on the support structure (Para 0057) in order to provide flexibility (Para 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the flexible substrate as taught by Popp in order to provide flexibility (Para 0039).
Claim 16:  Popp teaches comprising conductive traces [circuitry] formed on the substrate and connected to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals therefrom (Para 0049).
Claim 19 & 39:  Popp teaches wherein in the folded state the support structure completely surrounds the tubular channel (as shown in Figure 8B).
Claim 42 & 44:  Popp teaches wherein the plurality of arrays are capable of a V-shaped configuration when in the folded state (Figure 8A & 8B).  Popp teaches where the devices may have a variety of different configurations or structures (Para 0048) such as the V-shaped configuration (Figure 1C).  While Popp does not teach wherein a V-shaped configuration when in the folded state within the embodiment of Figure 8A & 8B, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify the embodiment of Popp to include the V-shape as taught by Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049).

Claim(s) 41 & 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al. (U.S. Patent Application 2005/0215895 A1); Proulx et al. (U.S. Patent Application 2007/0167752 A1); Sako et al. (U.S. Patent Application 2013/0031980 A1) and Helmus et al. (U.S. Patent 5,569,197) and further in view of Wilser et al. (U.S. Patent Application 2007/0066902 A1).
Claim 41 & 43:  Popp teaches comprising a substrate (Figure 8A, Element 114) whereon the plurality of 2D arrays (Figure 8A, Element 116) are mounted.  Within the embodiment of Figure 8A-8C, Popp fails to teach flexible printed circuit substrate.  However, Popp teaches the flexible printed circuit substrate [transducer array present on a flexible substrate] (Para 0057) in order to provide flexibility (Para 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the flexible substrate as taught by Popp in order to provide flexibility (Para 0039).
Popp teaches Popp, Sako and Helmus fails to teach lithography.  Proulx teaches lithography but fails to specifically teach lithographic conductive traces.  Wilser teaches lithographic conductive traces thereon (Para 0029-0030 and Figure 4, Element 16 & 18) in order to connect together different segments with greater freedom of bending or folding (Para 0028-0029).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popp, Proulx, Sako and Helmus to include the lithographic conductive traces as taught by Wilser in order to connect together different segments with greater freedom of bending or folding (Para 0028-0029).

Response to Arguments
Applicant’s arguments, see Page 10, filed 01/19/2021, with respect to 35 U.S.C. § 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of the Claims has been withdrawn. 

Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.  The Applicant submitted arguments that Popp fails to teach “a plurality of planar two-dimensional (2D) arrays of the ultrasonic transducers” with regards to Figure 8C, Element 116.  The Examiner respectfully disagrees.  Popp lists examples of the individual ultrasonic transducer elements in Para 0041, which includes two-dimensional arrays (See U.S. Patent 6,306,096 B1: Figure 14; U.S. Patent 6,039,693 B1: Figure 14 and U.S. Patent 6,171,247 B1; Col. 5, Line 21-29).  Popp further teaches 2D array of transducers that provides for 3-dimensional array of transducer upon deployment of the imaging device (Para 0063).  The Examiner contends the arguments are unconvincing.  
The Applicant provides three respects as to why Popp in view of Proulx is deficient in its teachings.  The Applicant first argued that Popp does not teach a plurality of two-dimensional arrays of ultrasonic transducers.  The Examiner respectfully disagrees.  Popp lists examples of the individual ultrasonic transducer elements in Para 0041, which includes two-dimensional arrays (See U.S. Patent 6,306,096 B1: Figure 14; U.S. Patent 6,039,693 B1: Figure 14 and U.S. Patent 6,171,247 B1; Col. 5, Line 21-29).  Popp further teaches 2D array of transducers that provides for 3-dimensional array of transducer upon deployment of the imaging device (Para 0063).  The Examiner contends the arguments are unconvincing.  
Second, the Applicant submitted arguments that there is no teaching suggestion or motivation to use Proulx’s two-dimensional transducer arrays in place of Popp’s.  The Examiner respectfully disagrees.  There is no reason to modify Popp to include the arrays of Proulx.  Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (See the Section 7 for further details).  However, the Examiner contends that the teachings of Proulx further supports the position that a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers is known in the prior art.
Third, the Applicant submitted arguments that Proulx fails to teach or suggest that using Proulx’s two-dimensional transducer arrays in place of the individual elements 116 of Popp would have a predictable result to a PSOTA.  The Examiner respectfully disagrees.  A motivation or analysis regarding POSITA is not required in regards to the teachings of “a plurality of planar two-dimensional (2D) arrays of ultrasonic transducer” since the teachings was not relied on in the rejection in view of Proulx.  As the Examiner argued with the Section 7 above, that Popp teaches “a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers” itself.
The arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793